Case 8:19-cv-02122-TGW Document 25 Filed 09/15/20 Page 1 of 12 PagelD 742

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
JULIO PENA, JR.,
Plaintiff,
Vv. Case No. 8:19-cv-2122-T-TGW

ANDREW M. SAUL,
Commissioner of Social Security,

Defendant.
/

ORDER

The plaintiff in this case seeks judicial review of the denial of his
claim for Social Security disability benefits.! Because the decision of the
Commissioner of Social Security is supported by substantial evidence and
contains no reversible error, the decision is affirmed.

I.

The plaintiff, who was fifty-four years old at the time of the

administrative hearing and who has no formal education, has worked as a

furniture assembler and installer (Tr. 40, 53, 57).2 He filed a claim for

 

'The parties have consented in this case to the exercise of jurisdiction by a United
States Magistrate Judge (Doc. 15).

*The plaintiff testified at the hearing that he went to the first grade of school in
Puerto Rico. Social Security forms state that he obtained a GED (Tr. 568-69, 844). The
Case 8:19-cv-02122-TGW Document 25 Filed 09/15/20 Page 2 of 12 PagelD 743

disability benefits, alleging that he became disabled due to HIV 1 (human
immunodeficiency virus), insomnia, anxiousness, progressive dyspnea, bi-
polar disorder and depression (Tr. 225). The claim was denied initially and
upon reconsideration.

The plaintiff then received a de novo hearing before an
administrative law judge. He found that the plaintiff has severe impairments
of obstructive sleep apnea, depression and anxiety (Tr. 21). The law judge
determined that the plaintiff has the residual functional capacity

to perform medium work as defined in 20 CFR

404.1567(c) except the claimant can understand,

remember, and carry out simple instructions. He can

maintain concentration, persistence, and pace for

simple tasks over an 8 hour workday and 40 hour

workweek. He can cooperate with the general

public, coworkers, and supervisors in a low social

demand setting. He can adapt to most changes and

task demands.

(Tr. 24).

In light of those impairments, the law judge found that the

plaintiff was unable to perform his past relevant work (Tr. 29). However,

based on the testimony of a vocational expert, the law judge concluded that the

plaintiff could perform other jobs that exist in significant numbers in the

 

law judge assumed that the plaintiff was illiterate in determining whether the plaintiff was
disabled (Tr. 29).

2
Case 8:19-cv-02122-TGW Document 25 Filed 09/15/20 Page 3 of 12 PagelD 744

national economy, such as cook helper, dishwasher and bagger (Tr. 30).
Accordingly, he decided that the plaintiff was not disabled (id.). The Appeals
Council let the decision of the law judge stand as the final decision of the
defendant.

II.

In order to be entitled to Social Security disability benefits, a
claimant must be unable “to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which ...
has lasted or can be expected to last for a continuous period of not less than
twelve months.” 42 U.S.C. 423(d)(I )(A). A “physical or mental impairment,”
under the terms of the Social Security Act, is one “that results from anatomical,
physiological, or psychological abnormalities which are demonstrable by
medically acceptable clinical and laboratory diagnostic techniques.” 0
U.S.C. 423(d)(3).

A determination by the Commissioner that a claimant is not
disabled must be upheld if it is supported by substantial evidence. 42 U.S.C.
405(g). Substantial evidence is “such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.” Richardson v. Perales, 402
U.S. 389, 401 (1971), quoting Consolidated Edison Co. v. NLRB, 305 U.S.

197, 229 (1938). Under the substantial evidence test, “findings of fact made
Case 8:19-cv-02122-TGW Document 25 Filed 09/15/20 Page 4 of 12 PagelD 745

by administrative agencies ... may be reversed ... only when the record
compels a reversal; the mere fact that the record may support a contrary
conclusion is not enough to justify a reversal of the administrative findings.”
Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004).

It is, moreover, the function of the Commissioner, and not the
courts, to resolve conflicts in the evidence and to assess the credibility of the
witnesses. Grant v. Richardson, 445 F.2d 656 (Sth Cir. 1971). Similarly, it is
the responsibility of the Commissioner to draw inferences from the evidence,
and those inferences are not to be overturned if they are supported by
substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989, 990 (Sth Cir.
1963).

Therefore, in determining whether the Commissioner’s decision
is supported by substantial evidence, the court is not to reweigh the evidence,
but is limited to determining whether the record as a whole contains sufficient
evidence to permit a reasonable mind to conclude that the claimant is not
disabled. However, the court, in its review, must satisfy itself that the proper
legal standards were applied, and legal requirements were met. Lamb v.

Bowen, 847 F.2d 698, 701 (11th Cir. 1988).
Case 8:19-cv-02122-TGW Document 25 Filed 09/15/20 Page 5 of 12 PagelD 746

III.

The plaintiff's sole argument is that

[t]he administrative law judge’s residual functional

capacity findings were not supported by the

substantial evidence, in that they were incomplete

and/or not sufficiently descriptive and therefore, the

administrative law judge decision was in error in

relying on responses from a vocational expert to an

incomplete or insufficiently descriptive

hypothetical.

(Doc. 23, p. 6) (emphasis omitted).

At the hearing, the vocational expert testified that an individual
with plaintiff's age, education, work experience and residual functional
capacity could perform the jobs of cook helper, Dictionary of Occupational
Titles (DOT) code 317.687-010; dishwasher, DOT code 318.687-010; and
bagger, DOT code 920.687-014 (Tr. 58). The plaintiff argues that the residual
functional capacity upon which this testimony is based is flawed because the
limitation to “low social demand setting” is vague, and the law judge should
have included in the residual functional capacity “a limitation with respect to
exposure to dangerous moving machinery or equipment, and/or exposure to

extreme heat” (Doc. 23, pp. 8, 10). The plaintiffs contentions are without

merit.?

 

3Furthermore, any other contentions are forfeited in accordance with the Scheduling
Order and Memorandum Requirements (see Doc. 16, p. 2). Sanchez v. Commissioner of

5
Case 8:19-cv-02122-TGW Document 25 Filed 09/15/20 Page 6 of 12 PagelD 747

The law judge determined that the plaintiff has a moderate
limitation in social interaction, but that the plaintiff retains the ability to
cooperate with the general public, coworkers and supervisors in a low social
demand setting (Tr. 23, 24; see Tr. 97). The plaintiff argues that the term “low
social demand” is vague and, therefore, the vocational expert may not have
understood the hypothetical question (Doc. 23, p. 8). The Commissioner aptly
responds (Doc. 24, p. 6):

The ALJ[] was not required to further define or

qualify the limitation of “low social demands” as the

VE readily understood the plain meaning of the term

and identified jobs which do not conflict with the

DOT. Plaintiff was represented by counsel at the

administrative hearing and did not challenge the

hypothetical question or use of the term “low social

demands” (Tr. 59).

The vocational expert has 40 years of vocational rehabilitation
experience, and he has been a consultant for the Social Security Administration
for 25 of those years (Tr. 56). The plaintiff does not assert any cognizable

basis for thinking that the vocational expert did not understand the question,

especially since he did not request clarification of that limitation.

 

Social Security, 507 Fed. Appx. 855, 859, n.1 (11th Cir. 2013), citing Access Now, Inc. v.
Sw, Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (“A legal claim or argument that
has not been briefed before the court is deemed abandoned and its merits will not be
addressed.”).

 
Case 8:19-cv-02122-TGW Document 25 Filed 09/15/20 Page 7 of 12 PagelD 748

Furthermore, the plaintiffs attorney at the hearing did not object
to this limitation or question the vocational expert about the social demands of
any of those jobs (Tr. 59). If plaintiff's counsel had any doubt whether these
jobs were socially demanding, he should have asked the vocational expert.
See, ¢.g., Denomme v. Commissioner, Social Security Administration, 518
Fed. Appx. 875, 879 (11th Cir. 2013) (The plaintiff was unable to show the
law judge committed reversible error when her representative failed to ask the
vocational expert whether the opined limitation would compromise her ability
to perform the representative jobs identified by the law judge.).

Instead, the plaintiff argues, weakly, that there is a possible
conflict between the DOT’s description of bagger and the vocational expert’s
testimony. However, the plaintiff does not identify in his memorandum any
conflict between the DOT and the vocational expert’s testimony (see Doc. 23,
pp. 8-9), and none is apparent. See Webster v. Commissioner of Social
Security, 773 Fed. Appx. 553, 555—56 (11th Cir. 2019) (“[T]o the extent that
[the plaintiff] argues that the ALJ was required to independently verify a VE’s
testimony, we have held that the ALJ is only required to do so when there is a

conflict between the VE’s testimony and the DOT.”).‘

 

‘The plaintiff attaches the job descriptions for grocery store bagger from Publix and
Winn-Dixie (Doc. 23-1, 2), That information is disregarded because, among other reasons,
it is not part of the administrative record. See Salmeron-Salmeron v. Spivey, 926 F.3d 1283,

7
Case 8:19-cv-02122-TGW Document 25 Filed 09/15/20 Page 8 of 12 PagelD 749

To the contrary, the DOT lists bagging groceries, pushing
shopping carts to customers’ cars, collecting carts and stocking shelves as the
essential duties of a bagger. See DOT 920.687-014; 1991 WL 687964. Thus,
the job primarily involves handling things. See id. Additionally, it entails the
lowest level of social interaction identified in the DOT. See id.; DOT,
Appendix B, Explanation of Data, People, and Things (“Taking instructions-
Helping”). Therefore, this contention fails.

The plaintiff argues further that “[v]irtually everyone is familiar
with the job of a grocery store bagger,” and that it is socially demanding
because baggers frequently interact with customers (Doc. 23, p. 8). This
argument is unavailing; greeting customers and asking if they want their
groceries in paper or plastic bags does not make this a socially demanding job.

Moreover, even if a bagger were a socially demanding job (which
it is not), the error would be harmless, because the vocational expert identified
two other examples of jobs that are available in significant numbers in the
national economy that the plaintiff could perform, neither of which the plaintiff

contends are socially demanding. Hunter v. Commissioner of Social Security,

609 Fed. Appx. 555, 558 (1 1th Cir. 2015) (A law judge’s “error is harmless if

 

1286 (11th Cir. 2019) (“It is a foundational principal of administrative law that a reviewing
court must review only the information that was before the agency at the time of its decision
in assessing whether that decision was permissible.”).

8
Case 8:19-cv-02122-TGW Document 25 Filed 09/15/20 Page 9 of 12 PagelD 750

it did not affect the administrative law judge’s ultimate determination.”); see
Valdez v. Commissioner of Social Security, 808 Fed. Appx. 1005, 1009-10
(11th Cir. 2020) (Any error pertaining to the ALJ’s conclusion that he could
work as an order clerk is harmless because there are other jobs he is qualified
to do even in light of his residual functional capacity, age, education and work
experience.).

The plaintiff also unmeritoriously argues that the law judge erred
because he did not include in the residual functional capacity “a limitation with
respect to exposure to dangerous moving machinery or equipment, and/or
exposure to extreme heat” (Doc. 23, p. 10). The plaintiff speculates that jobs
in such environments “could be dangerous and contraindicated for a person
with sleep apnea, who suffers from fatigue and is taking psychoactive
medication” (id.). However, the plaintiff does not identify any medical
evidence or opinion that his sleep apnea and/or medications warrant such

limitations, much less compel such restrictions. See Ellison v. Barnhart, 355

 

F.3d 1272, 1276 (11th Cir. 2003) (“[T]he claimant bears the burden of proving
that he is disabled, and consequently, he is responsible for producing evidence
in support of his claim.”); Adefemi v. Ashcroft, supra, 386 F.3d at 1027
(“[F]indings of fact made by administrative agencies ... may be reversed ...

only when the record compels a reversal; the mere fact that the record may
Case 8:19-cv-02122-TGW Document 25 Filed 09/15/20 Page 10 of 12 PagelD 751

support a contrary conclusion is not enough to justify a reversal of the
administrative findings.”)

To the contrary, non-examining physician, Dr. P. S.
Krishnamurthy reviewed the plaintiff's medical records, including the
plaintiff's sleep apnea diagnosis (for which the plaintiff received a CPAP
machine (Tr. 470-71, 553)), and opined that the plaintiff had no environmental
limitations (see Tr. 94-95). The law judge gave Dr. Krishnamurthy’s opinion
great weight (Tr. 28). Furthermore, both non-examining reviewing
psychologists opined that the plaintiff retained the ability to be aware of
normal hazards and take appropriate precautions (see Tr. 78, 97).

In support of his argument, the plaintiff relies upon his subjective
reports of napping during the day and sleeping four hours at night (Doc. 23,
pp. 9-10). However, the law judge did not find the plaintiff's and his wife’s
testimony of his functional limitations fully credible (Tr. 25, 28). That
determination is unchallenged by the plaintiff, and it is supported by
substantial evidence (see Tr. 25-28). Therefore, the law judge was not
required to include limitations in the residual functional capacity based on

testimony that he did not find credible.° See Petteway v. Commissioner of

 

Notably, the law judge found that the plaintiff and his wife were not truthful about
basic information, such as whether the plaintiff could read or write in English (Tr. 28).

10
Case 8:19-cv-02122-TGW Document 25 Filed 09/15/20 Page 11 of 12 PagelD 752

Social Security, 353 Fed. Appx. 287, 290 (11th Cir. 2009) (The plaintiff failed
to show that the hypothetical was deficient because the law judge properly
found the plaintiff's testimony as to his subjective experience of pain was not
entirely credible.).

Moreover, in all events, none of the jobs identified by the law
judge entail moving mechanical parts or constant (if any) exposure to extreme
heat. See DOT 920.687-014, 1991 WL 687964; DOT 318.687-010, 1991 WL
672755; DOT 317.687-010, 1991 WL 672752. Therefore, any purported
omission of a limitation for dangerous machinery or extreme heat would be

harmless error. See Williams v. Barnhart, 140 Fed. Appx. 932, 936 (11th Cir.

 

2005) (If a law judge errs in omitting a functional limitation from the residual
functional capacity, the omission is harmless if it would not have altered the
testimony of the vocational expert.); Shinseki v. Sanders, 556 U.S. 396, 409
(2009) (“[T]he burden of showing that an error is harmful normally falls upon
the party attacking the agency’s determination.”)

It is, therefore, upon consideration,

ORDERED:

That the decision of the Commissioner is hereby AFFIRMED.
The Clerk shall enter judgment in accordance with this Order and CLOSE this

case.

11
Case 8:19-cv-02122-TGW Document 25 Filed 09/15/20 Page 12 of 12 PagelD 753

DONE and ORDERED at Tampa, Florida, this ly day of

September, 2020.

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

 

12
